Earl Warren: No. 127, Reading Company, petitioner, versus Francis Shunk Brown, 3d, etc. Mr. White, you may proceed with your argument.
Thomas Raeburn White, Jr.: Mr. Chief Justice and if the Court please. This is a petition for the review of the judgment of the Court of Appeals for the Third Circuit, a bankruptcy case. And the issue before the court is whether a claim for damages arising out of the negligence of the receiver while operating a business during in -- a Chapter XI proceeding, what subsequently became a bankruptcy. Is an expense of administration with the priority to which such expenses are entitled or whatever it has no standing whatever. The I.J. Knight Realty Corporation owned and operated an eight-story industrial building in Philadelphia known as the Fretz Building. And on November the 16th 1962, Knight filed a petition for arrangement under Chapter XI and the District Court for the Houston District appointed a receiver and authorized him to operate the business which he proceeded to do. Six weeks later, on the first of January 1963, the Fretz Building was totally destroyed by a disastrous fire which has been described as the worst fire that Philadelphia ever had. And a large number of adjoining structures were destroyed and damaged including a property going to the Reading Company. The receivership was subsequently terminated and Knight was adjudicated of bankrupt and Brown was then elected trustee. The Reading Company and over a hundred other property owners whose property was destroyed in the fire filed claims as administrative expenses due the negligence of the receiver. And the trustee thereafter petitioned the referee to expunge the crime not only as an expense of administration but also as a general unsecured claim. The referee did expunge the claims, expunged the Reading Company claim and he also ruled that the Reading Claim should be a test case for all of the hundred some odd other cases. There are approximately three and a half million dollars in claims. The assets -- the estimate at the time, the record was prepared, were between $638,045 and I believe that the -- that figure is more nearly correct. The Government is in this case because it has a tax claim of some $245,000 relating to the pre-petitioned period and there were other claims amounting to about $378,000. The District Court for the Houston District affirmed the referee and the Court of Appeals for the Third Circuit affirmed the District Court with three judges dissenting. This Court granted certiorari on the 16th of October 1962. And for purposes of this case, it is admitted that this fire was caused when an engineer hired by the receiver accidentally attached a portable heater to high-tension wires while working on some frozen sprinkler pipes. Knight had been out of possession as I said for approximately six weeks so that the bankrupt could not be held responsible for the engineer's negligence. A consequent -- this is a claim against the receiver as such and has in our view an entirely different character from claims against the bankrupt which arose prior to the bankruptcy proceedings. Now the cost of expenses of administration are provided for in Section 64a (1) of the Bankruptcy Act. That Act -- that Section reads in part as follows, Debts which have priority, "The debts to have priority, in advance of the payment of dividends to creditors, and to be paid in full out of bankrupt estates, and the order of payment, shall be (1) the costs and expenses of administration, including the actual and necessary costs and expenses of preserving the estate subsequent to filing the petition." The term "cost and expenses" has never been defined by Congress and consequently, we argue that the term bears the meaning which had been required over the years in other insolvency proceedings, mainly equity receiverships. Claims for torts committed in equity receiverships by agents of the receiver have absolutely uniformly been held to be expenses of administration and to be entitled a priority. We've cited a large number of cases in our brief which of course, I'm not going to refer to but I would like to make one short -- read one short quotation by my -- decision by this Court, The Farmers' Loan and -- not but this Court -- sorry, it's a lower court case, the Farmers' Loan and Trust Company versus the Northern Pacific. Such claims for injuries occurring in the receiver's own management are paid. It is true. In preference to the mortgaged debt not for the reason of their preferential nature nor because of any superior equity in their favor over claims for damages which arose before the receiver was appointed. But because there are liabilities which were incurred by the receiver in the course of his own operation of the road and are payable by him as other expenses of management. Now, all of the text riders that we've been able to find, every single one without exception says that torts committed by a receiver in the operation of the business and I make no distinction between equity receiverships and bankruptcy receiverships, are expenses of administration.
Byron R. White: So you don't find any -- put any significance in the fact that this is Chapter XI rather than straight bankruptcy?
Thomas Raeburn White, Jr.: No sir, as such in --
Byron R. White: Do you think the same result should occur if the trustee in bankrupt -- straight bankruptcy had taken possession of this building and then invert down --
Thomas Raeburn White, Jr.: Yes sir. I did -- I think there's no question at all about it. I made no distinction at all as long as the tort is committed by an agent of the trustee or of the receiver --
Byron R. White: Although I suppose you would concede it's much clearer in the Chapter X than this would have?
Thomas Raeburn White, Jr.: Well, that -- the rules of equity apply, yes sir, I believe as opposed to Section 64.
Byron R. White: But you don't think the difference between the rule under Chapter X and the rule under XI which uses 64 is -- a difference in the context of this case?
Thomas Raeburn White, Jr.: Well, I don't think it makes any difference in this case, sir, because I think it's quite clear under 64 that it should be paid, allows expenses of administration. Collier said so and it's interesting to me that the Government quotes Collier repeatedly as an authority but it does -- but in no place do they quote this action, it says that these are payable as expenses of administration.
Byron R. White: Does Collier really said -- say it on the facts somewhere to this case?
Thomas Raeburn White, Jr.: Well, it makes it -- the general statement, sir.
Byron R. White: What's your citation about it?
Thomas Raeburn White, Jr.: Yes, can you find that for me?
Byron R. White: Well, that's alright. It's in your brief and I have it.
Thomas Raeburn White, Jr.: It's in the brief, sir, yes. Well, we contend to any other result where -- would manifest, it'd be unjust. Chapter XI proceeding contemplates that the debtor will be rehabilitated and it is of course done for the benefit of the general creditors and of it's shareholders and we contend that it would be -- since it's being operated for their benefit, that to permit their receiver to engage in business which would benefit these general creditors and yet hold that they are immune from any liability for tort such as this would not only be unjust but would be unconstitutional. Apparently, everybody concedes that contractual liabilities entered into by the receiver are proper expenses and -- but the Government now argues that tort claims have no standing at all.
Earl Warren: Why would it be unconstitutional if the claimant of this kind was put to the bond of the receiver for good administration?
Thomas Raeburn White, Jr.: Put to the bond, sir?
Earl Warren: Yes, if they -- if there's a bond, they puts up a bond to guarantee against maladministration and why would it be unconstitutional if the claimants were left to that?
Thomas Raeburn White, Jr.: Well, Your Honor, I don't know the size of the bond but such is not --
Earl Warren: But I don't know either but what if things of these magnitude are to be charged against the whole estate so was to wipeout all of the legitimate claimants against the bankrupt, why would it be unconstitutional to leave the claimants for maladministration up to the bond that's put up for good administration?
Thomas Raeburn White, Jr.: Because it's not equal protection of the laws, sir, as I see it. If it --
Earl Warren: Is it equal protection of the laws to give them all the money and leave the -- all the creditors out?
Thomas Raeburn White, Jr.: Well, Your Honor, I don't think the amount of the claim, if this claim amounted to $5,000 for example, we wouldn't be here. I don't think they would even have contested it but if --
Earl Warren: Would you take it all?
Thomas Raeburn White, Jr.: Well, sir, it's because -- I say that if a tort claim is a cost or an expense by the administration and Congress has seen fit to give those expenses a number one priority that I don't believe that the nature of the claim can be determined or should be determined at least by the amount of the tort claims. I don't think that just because the -- receiver was so --
Earl Warren: Well, that's a statutory interpretation but I would ask you what the unconstitutionality of it would be if they are left only to the bond rather than to assets of the estate. You said it would be grossly unconstitutional and I'm just asking the question.
Thomas Raeburn White, Jr.: Your Honor, I don't even know that a bond that goes to -- into this area isn't a bond, a fidelity bond. I am not a bankruptcy expert at all but as my understanding of the bond is primarily a fidelity bond there's a question of insurance as to whether he took out insurance or not. In fact, I don't know but obviously he did take out very much. But I don't think that we should be that that -- the question of whether the receiver did or didn't take out a sufficient bond or whether he was grossly negligent instead of slightly negligent should determine the issue of whether these are properly allowable expenses of administration in bankruptcy.
Byron R. White: Yes, but I gather that if the building had burned the day before bankruptcy why -- your -- this would just been a general claim?
Thomas Raeburn White, Jr.: You mean, the day before bankruptcy Your Honor or the day before the filing of a petition for --
Byron R. White: A day before the arrangement --
Thomas Raeburn White, Jr.: There's no doubt about that, sir, but there's --
Byron R. White: And -- but now could it -- you say if it burns the day after however, the day after the petitioners filed and a receiver has pointed that it does become an administration expense.
Thomas Raeburn White, Jr.: If that's the receiver's faults, yes.
Byron R. White: But the receiver really has to change anything in the 24 hours, it's the same building, it's the same situation, why and what is the -- what has the adjoining owner's building has damaged to done -- to further the goals of the receivership? I grant you that most administration expenses are given priority for a given priority for reason. And what reason that normally underlies priority for administration expenses does indicate priority for this kind of a claim?
Thomas Raeburn White, Jr.: Well, Your Honor I perhaps ought to switch to the Nicholas case which was decided about a year and a half ago where this Court held that taxes imposed during the period while the receiver was in -- during the arrangement as well as penalties were properly under the Section 64a (1) expenses of administration whereas the taxes that had to do with the prearrangement period were not.
Byron R. White: Well, taxes represents service from -- represent payment for governmental services.
Thomas Raeburn White, Jr.: Yes, sir, but the penalties done -- and I don't think that the -- I think the penalties are even more remote than a tort claim. I think that it's the accident, the thing that has given all of the ?
Byron R. White: But the penalties were supported by the taxes?
Thomas Raeburn White, Jr.: Well, the penalties are for failure to file in that case, for a failure to file returns. But I think the Nicholas case and as well as the Boteler case, upon which it was based, make it clear that there's an entirely different character to claims that arise against the receiver as such. The receiver is only liable in his representative capacity and it's the funds under his control that are to be charged with. He isn't liable personally and I think that the -- all I can say that the fact that happened during the receiver's administration has uniformly been and make it an entirely different category. I have some other cases, sir.
Byron R. White: All tort claims stand on the same example in the -- all torts of receivers stand on exactly the same basis?
Thomas Raeburn White, Jr.: Well, Your Honor --
Byron R. White: Wouldn't distinct -- between one tort or another.
Thomas Raeburn White, Jr.: I say you don't make any distinction between the claims of -- if Your Honor is referring to the Government's argument that business invitee would stand on a different category from somebody who just happen to own a house across the street. I say there isn't any difference. As a matter of fact, the Government has, of course, made some concessions in its brief which is contrary to what it made before. And it says that -- now, it says, been said at the lower courts but it now it says that a -- if the plaintiff was a business invitee, he would be entitled to share what the -- this would be a business expense. Well, whether you didn't realize here that there's some business invitees whose claims had been wiped out by this. But more fundamentally than not, I know of absolutely no authority whatever for the proposition that because a claimant, let us say, here was -- who had at least property on the second floor at the Fretz Building, let us say, the highest property destroyed. As oppose to a plaintiff who own a house across the street which was burned up with all his possessions. That the tenant should be paid in full and the perfectly innocent property owner across the street gets nothing. I know no authority for sure. I don't see any justice --
Byron R. White: Well, is this vital authority on this whole principle?
Thomas Raeburn White, Jr.: Well, such authority if there is, however, I --
Byron R. White: -- very little.
Thomas Raeburn White, Jr.: Well, I think the case of Vass against Conron Brothers which has been -- could he bitterly attack by my opponents, is good authority even if we say that its -- that it is dictum. I don't really believe that it is ictum but in Vass, the facts were these.
Hugo L. Black: Would you mind telling how this fire happened?
Thomas Raeburn White, Jr.: How it happened, sir?
Hugo L. Black: Yes.
Thomas Raeburn White, Jr.: Yes. There was an engineer who was working on some frozen sprinkler pipes. I think he was trying to drain the pipes so he could get the sprinkle system working again. And in the course of doing that, he -- it was so cold that night, he hooked up a heater to the -- I think it was the barbs that runs the elevator which had very high voltage. And of course, it had much more voltage for this heater then he must have gone away and after there, it caught fire and set fire to the building. And with no sprinkler system and with a high wind blowing, and it reached to a building. It just became an absolute holocaust and they couldn't get it out for hours and hours; and it just burned everything up in the neighborhood.
Abe Fortas: I suppose that really the question is whether the category of administrative expense ought to be narrowly construed to those things that are necessary to unable the business to continue to function during the period of the Bankruptcy Act proceeding. And I suppose you can -- you can fit most everything in there that has been covered by the cases including the payment of taxes. And on that theory, I suppose your adversary argues that the payment of a tort claim has nothing whatever to do with the purpose of that category, namely, to unable the business to keep operating during the Bankruptcy Act period.
Thomas Raeburn White, Jr.: Well, Your Honor, it -- however, the business --
Abe Fortas: I'm not trying to suggest the magnitude on it. I think maybe to my mind up to this moment perhaps seems to be the issue.
Thomas Raeburn White, Jr.: Well, however, the thing that I would like to emphasize is that the operation of the business is being done for the benefit of the I.J. Knight welding Company. And as a matter of fact, to take an example, suppose they discovered a goldmine in the ashes of this building so that I.J. Knight was worth 10 million dollars. We would not be entitled to a cent of it if this judgment is correct. Now, the statements had been made. We could have filed a claim on the 63a (7). That's not accurate. 63a (7) by its terms is limited to claims against the bankrupt. This was not and never could be under our theory of the case, a claim against the bankrupt. And therefore, we could not have brought suit in the 63a (7). Now, this is being done for the benefit of the general creditors who'll be paid absolutely every penny if this judgment stands. I see no justice at all in letting them take away $378,000 more or less of cash when the business which is being operated for their benefit is destroyed by the negligence of their own representative.
Abe Fortas: Well, I think I appreciate that but what you're doing then is to -- do you admit that that is the -- that what I have stated is the basis for the administrative priority category that is established idea?
Thomas Raeburn White, Jr.: Your Honor, I don't really know what the exact basis of -- why the various priorities changed. I know that at one time, taxes for example, were put number one and later number four.
Abe Fortas: Yes, but it is --
Thomas Raeburn White, Jr.: And I don't -- I think in all honesty I would have to say. But I don't think that Congress had in mind the three and a half million dollar fire in an eight hundred thousand dollar estate when they talk about expenses that --
Abe Fortas: Well, let me put it to you this way. Is there any authority for, including in the priority class, an item which is not conceptually related to the objective of continuing business during the Bankruptcy Act period?
Thomas Raeburn White, Jr.: Well, you say -- connected, the continuing business. This was connected to it.
Abe Fortas: Well, I'm asking if this -- the question. Do you know of any exception to that rule?
Thomas Raeburn White, Jr.: Well, I know that Vass against Conron Brothers which I was about to refer to is a case in which the cold storage in a refrigerated plant, the plaintiff had been -- the Conron Brothers had been a tenant in the plant and when the property went into -- the bankruptcy was adjudicated, the trustee, Vass, confirmed the lease because he didn't try to throw him out. He continued on with it and there was an agreement that he would refrigerate the portion of the plant in which Conron Brothers had their property and he permitted that to breakdown. And the result was that Conron had some damages and it came up -- this is the 1932 case as I recall. They came up in a motion to enjoin the prosecution of the estate actions. But at the end of the decision, the -- Judge Hanft said, "The liquidation of the lessee's resulting damages was as much a part of the usual administration in bankruptcy, as that of the pay of accountants, custodians or other assistants employed by the trustee." Now they object -- they attacked this decision on two grounds. One is that, in referring to the Supreme State Court. There were two counts. The first said that Vass booked the contract; the second said he was negligent. And on the second point, Judge Hand said, "That has nothing." So they say, "This isn't a tort case at all. This is a contract case." Now I say that what he was -- what Judge Hanft was saying is that as far as allowing this claim in -- bankruptcy court is concerned, it doesn't make any difference whether that liability is incurred because he broke the contract or because he did it negligently. Certainly, I don't think that if the suit had been brought, alleging simply negligence and not breach of contract, that there would have been any different result. Now, I think that this case -- they also savor for a second argument that this is dictum. It's a pretty cryptic opinion I would admit but I think that the only basis upon which Judge Hand could have put this end was that the must have been made that it would have been illegal and unconstitutional to have refused to give -- permit this man to pursue his suit. And therefore, he said, "Well, it's alright to enjoin because we're going to allow it as an expense of administration." Now, does that -- I don't know if that answers Your Honor's question. There is one other case that's directly on point I think, In re (Inaudible) Company, which is a lower court decision in which there was a rigid patent claim which was allowed as an expense of administration. But they say that that was an unjust enrichment case which I didn't -- certainly, that was not the basis of the opinion.
Earl Warren: One of the brief show that Learned Hand case as to whether that was argued or not.
Thomas Raeburn White, Jr.: Whether that point was --
Earl Warren: Yes.
Thomas Raeburn White, Jr.: Your Honor, on the same stand, I never went there before to read them. They --
Earl Warren: You said you thought it must be -- it must have been argued and I wondered what's your basis (Voice Overlap)?
Thomas Raeburn White, Jr.: Well, I don't -- there would've been no particular reason to put it in for that -- there hasn't been any basis or so it seems to me. Well, but both the trustee and the Government have tried to say that the tort claims, there's something tainted about a tort claim that just because it's based on negligence as opposed to a breach of contract or some other theory of the law that in order to be (Inaudible), I say to this Court that I think that the only reason, we have had the difficulty that we've had up to now is the amount of the claims. Just last year where Mr. Justice Douglas said that there's an overriding consideration that equitable principles governing the exercise of bankruptcy jurisdiction, that's the Bank of America against England case. And I submit to the court that equitable principles require that the -- that this be considered an expense of administration with the priority which Congress has given to it and that any other decision is a -- unjust and I submit, unconstitutional.
Hugo L. Black: Why do you say (Inaudible) unconstitutional? I don't get you. I don't your unconstitutional claim?
Thomas Raeburn White, Jr.: Well -- Your Honor,
Hugo L. Black: I don't understand it --
Thomas Raeburn White, Jr.: We would have no remedy. The effect of this decision is to say that we have no remedy at all because we can't go after the receiver personally. We can't go after the bankrupt. There is no proceeding anywhere. There is no provision in this Bankruptcy Act anywhere where the payment of a claim against the receiver except under expenses in administrations in 64a (1). I'm talking now about a tort of a receiver.
Potter Stewart: The Government does disagree with you on that (Voice Overlap)?
Thomas Raeburn White, Jr.: They say -- they say -- Your Honor, they said that we had a -- we had a claim under 63a (7) but may I point out that the preamble of 63 says, "Debts of the bankrupt may be proved and allowed against his estate which are founded upon a certain number of things, number 7, which is this tort." Now this is as I have said to you, Your Honor, this was not and could not be a debt of the bankrupt. This was a debt which was incurred by the receiver only.
Hugo L. Black: Well, if it's going to be held that -- on what your other -- the other side claim. I suppose the Court --
Thomas Raeburn White, Jr.: Your Honor, Section --
Hugo L. Black: (Inaudible) make statutory to make your share under the state in some week, doesn't it?
Potter Stewart: As a general creditor under 63a (7).
Hugo L. Black: (Inaudible)
Thomas Raeburn White, Jr.: But Your Honor, we can't see us a general creditor. Section 63 will not permit anybody who doesn't have a claim against the bankrupt to file a general claim. We have now a general claim.
Hugo L. Black: But this is a claim either against the bankrupt or against the receiver. I would suppose and agree with the whole that it's not against the receiver. I don't suppose we (Inaudible) from saying its against the bankrupt.
Thomas Raeburn White, Jr.: It can't be, Your Honor. Section 63a (7), as I just read. It says, "Debts of the bankrupt may be proved." And this -- the bankrupt had been out of control of this building for six weeks. Now, I'd like to point one other thing out where --
Hugo L. Black: Bankrupt's property to the extent that he hasn't any interest in it of any kind or (Inaudible).
Thomas Raeburn White, Jr.: Your Honor, it's entirely possible that as much as a hundred thousand dollars and more may be returned to the bankrupt. But if this decision stands, we won't get a penny of it.
Potter Stewart: Well, but that's the reason -- the main reason for that is that you didn't file a lawsuit, isn't it?
Thomas Raeburn White, Jr.: Your Honor, a lawsuit cannot automatically be proven. Your Honor is talking about a common lawsuit?
Potter Stewart: Yes. Which is under 63a (7) -- A common law action --
Potter Stewart: -- it has to be --
Thomas Raeburn White, Jr.: A common law action only establishes that the amount of the damages and that there was a claim against the bankrupt but it may not be proved. The -- even the judgment may not be proved unless the claim which gave rise to the cause of action is itself provable. Now I say here, that we couldn't have sued the bankrupt. We could only have sued the receiver. Now, if we -- suing the receiver does not get us anywhere unless we can prove it as either as a preferred claim or as a general claim. Now, as I say, it can't be a general claim, Mr. Justice Black. It's just -- the Bankruptcy Act doesn't permit it and the only place --
Potter Stewart: But what if it's a --
Thomas Raeburn White, Jr.: -- where a claim of this sort against the receiver can be proved, it is 64a (1); there's no other place.
Potter Stewart: What if it has been a debtor, it have possession instead of a receiver under Chapter XI?
Thomas Raeburn White, Jr.: If whether -- there is no difference on my judgment sir. However, I think that we might have gone after the debtor in view of the fact that he is the tort misfeasance. Well, I don't know. That's -- it's a nice question. The -- this Court has said that a receiver as such is only liable in his representative capacity and that his actions -- in McNulta versus Lochridge, actions against the receiver or in law, actions against the receivership for the funds in the hands of the receiver. And its contracts, misfeasances, negligence and liabilities are official and not personal and judgments against him as receiver are payable only from the funds in his hands. Now, 28 U.S.C.Section 959 it says that, "A receiver shall operate a business -- that is a receiver in a case before the federal court, -- shall operate the business as though he were person or corporation running a business." And if this decision is allowed to stand, this means that they can act as they like. He can be just as negligent. And if -- of course, it's admitted for the purpose of this argument that there's no question about the negligence of the --
Abe Fortas: Well, it's possible -- it's possible that --
Speaker: His own personal liability issue?
Thomas Raeburn White, Jr.: Your -- this Court has held that they -- as in McNulta versus Lochridge that I've just read said, "Such claims for injuries occurring on the receivers own management or -- no, I'm sorry." "Actions against the receiver or no actions against the receivership or the funds in the hands of the receiver and his contracts, misfeasances, negligences and liabilities are official and not personal, and judgment against him as receiver are payable only from the funds in his hand." This is what this Court has held.
Speaker: (Inaudible)
Thomas Raeburn White, Jr.: In this case, sir? No, I don't read the lower court same --
Speaker: (Inaudible)
Thomas Raeburn White, Jr.: They -- is nothing. The Court --
Speaker: (Inaudible) it is payable, payable by the funds in his hand.
Thomas Raeburn White, Jr.: It --
Speaker: (Inaudible)
Thomas Raeburn White, Jr.: That's right.
Potter Stewart: It was nothing -- had nothing, it's a claim that survives bankruptcy.
Thomas Raeburn White, Jr.: No, sir. No claim survives bankruptcy. That isn't a claim against the bankrupt. It has to be a claim against the bankrupt to survive bankruptcy.
Potter Stewart: Well, yes, you've -- so you say it's not a (Inaudible) --
Thomas Raeburn White, Jr.: We are and that is -- this is -- we just don't have any remedy after all under this decision and it doesn't make any difference. How much money is in this fund? What's it -- unless the receiver is personally liable but -- well, if Your Honor is going to change -- overrule this case, perhaps.
Speaker: That would be overruling (Inaudible) from the funds in his hand and the rule was that kind of a claim if payable (Inaudible).
Thomas Raeburn White, Jr.: Well, they said it's not -- it's not his personal responsibility. That's what this Court held. I say to the court that under this decision, we have no place to go; that these three-and-a-half million dollars in claims are -- going to get not one penny for my source--
Speaker: Well, did they ever had -- there might have been insurance to cover this (Inaudible).
Thomas Raeburn White, Jr.: Well, there might have been, sir. I honestly don't know the answer to that. We have --
Speaker: If the receiver paid over -- to keep the building insured when he should have, I suppose his chargeable, he is sure chargeable, isn't it?
Thomas Raeburn White, Jr.: Well, I don't think that he has three-and-a-half million dollars sir.
Earl Warren: We'll recess.